MI'SER, C.
Appellants claim to have bought of respondents three lots and to have paid for them. They broug'ht suit against respondents to compel the execution and delivery of deeds therefor. Respondents alleged that appellants had bought and paid for one of these lots, and that they (respondents), had tendered a sufficient deed therefor, but denied that they contracted to sell or that they received any payment for the other two lots. The contract for deed corroborated respondent’s contentions. The oral evidence received on the trial was conflicting. The trial court, which had the advantage of seeing the witnesses and hearing their testimony, found that appellants bought one lot and paid for one lot, for which respondents had tendered a deed. Judgment was entered accordingly. The evidence being conflicting and there being no clear preponderance of evidence ag'ainst the findings of the trial court, the findings will not be disturbed on appeal. Hulsether v. Sanders (S. D.) 223 N. W. 335; Relf v. Cameron, 51 S. D. 554, 215 N. W. 881.
The judgment and order appealed from are affirmed.
SHERWOOD, F. J., and POLLEY, -CAMPBELL, BURCH, and BROWN, JJ., concur.